DETAILED ACTION
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not appear to teach or fairly suggest, in combination with all other claimed limitations, a peripheral zone attached to orthogonal return walls which combine with the side walls to form a clearance zone for the snap fastening means as required by claim 4.
Claim 6 depends from claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, “the snap-fastening means present in the sealing device” lacks antecedent basis.
In claim 9, “Return walls” lack antecedent basis and thus it is not known what structures are being defined. For this reason, art has not been applied to this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto (US 5,165,251).
Regarding claim 7, Tsukamoto teaches a motor vehicle module comprising: a heat exchanger (automotive air conditioner attached to 5a, 5b) provided with multiple pipes (5a, 5b); support frame (2) allowing attachment of the heat exchanger (inside of it); ventilation duct (opening 3) interacting with a front end face of the support frame (Fig. 2) and configured to guide air toward the heat exchanger; ; at least one sealing device (13) comprising an elastically deformable sealing means (e.g. 14); and a housing formed in a wall of the support frame (detail Fig. 1; 11) in the passage areas where the heat exchanger fluid inlet and outlet pipe pass (5; Fig. 1), the housing having a shape and dimensions complementary to the sealing device (see 12; Fig. 1) and having snap fastening means (ends of 12) complementary to interact with snap-fastening means present in the sealing device (the vertical portions of 13 which surround 12).
Regarding claim 8, the housing is closed on all of its sides (see Fig. 2) such that none of the sides of the sealing device is in contact with the ventilation duct (opening 3) when attached to the support frame (see Fig. 2).
Regarding claim 10, in the final device as assembled, all of the method steps of placing the heat exchanger in the support frame (inside of 2), fastening the sealing device by insertion of the pipe of the heat exchanger (pipe 5; see Fig. 1) until the sealing device is placed in the complementary housing (12; see Fig. 1), and locking the module by attaching the ventilation duct to the support frame (see Fig. 2; they are co-formed and therefore locked together from formation) have been performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 5,165,251) in view of  Ido (JP 2009-262688).

Regarding claims 1 and 2, Tsukamoto teaches that it is old and well-known in the art to utilize a sealing device (13) in a motor vehicle comprising a plate (central region of 13) with a central recess (opening at center of 13) configured to allow a heat exchanger pipe to pass through (6; Fig. 1) with fastening means (recess receiving 12) on opposite sides of the plate (Fig. 1) interacting with complementary elements (12) integrated in a housing (11) located in a support from of the heat exchanger (see Fig. 2) and an elastically deformable sealing means (14)  arranged around the central recess formed in the plate (Fig. 1).
Tsukamoto does not teach that the fastening means are “snap” fastening means.
Ido teaches that it is art equivalent to form the recess receiving protrusions on the frame (4) and the protrusions, which constitute “snap” fasteners (2a, 2b) on the seal (Fig. 12) with snap fastening means each positioned on a wall arranged on an end edge of the seal (Fig. 12), perpendicular to the plane of the plate (of 3), with the snap fastening means (2a, 2b) parallel to the plane of the plate (Fig. 12) and extending over less than the length of the end edge of the plate (i.e. 2a, 2b are not as thick as 3; see Fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Tsukamoto with the “snap” fastening of Ido as Ido has demonstrated that the two manners of formation are known art equivalents (compare Fig. 12 to Fig. 13).

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 5,165,251) in view of Audi (DE 102015012505).

Regarding claim 1, Tsukamoto teaches that it is old and well-known in the art to utilize a sealing device (13) in a motor vehicle comprising a plate (central region of 13) with a central recess (opening at center of 13) configured to allow a heat exchanger pipe to pass through (6; Fig. 1) with fastening means (recess receiving 12) on opposite sides of the plate (Fig. 1) interacting with complementary elements (12) integrated in a housing (11) located in a support from of the heat exchanger (see Fig. 2) and an elastically deformable sealing means (14)  arranged around the central recess formed in the plate (Fig. 1).
Tsukamoto does not teach that the fastening means are “snap” fastening means.
Audi teaches that it is old and well-known to form sealing devices which join to a housing (4) with snap-fastening means (the portion immediately abutting the right side of 4.1 in Fig. 3) wherein the plate (flat surface of 26.1 perpendicular to 26.2, Fig. 3) has a peripheral zone (the portion of 26.1 which extends axially away from the rest of the seal past 4.1, Fig. 3)  and forms a platform (see Fig.), the plate and peripheral zone are connected by sidewalls (i.e. the sidewall 26.2), per claim 3; and the snap-fastening means is arranged on the sidewall (see Fig. 3), per claim 5.
It would have been obvious to one of ordinary skill to provide the device of Tsukamoto with the snap fastening device of Audi in order to ensure continuous positive pressure between the seal and the housing (e.g. at the point labelled 10 in Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763